Order                                                               Michigan Supreme Court
                                                                          Lansing, Michigan

  June 14, 2012                                                            Robert P. Young, Jr.,
                                                                                     Chief Justice

                                                                           Michael F. Cavanagh
                                                                                 Marilyn Kelly
  144651 & (109)                                                           Stephen J. Markman
                                                                           Diane M. Hathaway
  WALGREEN COMPANY,                                                            Mary Beth Kelly
      Plaintiff/Counter-Defendant-Appellant,                                   Brian K. Zahra,
                                                     SC: 143651                           Justices
  v                                                  CoA: 293608
                                                     Livingston CC: 07-023023-CK
  RDC ENTERPRISES. L.L.C.,
         Defendant/Counter-Plaintiff/Cross-
         Plaintiff/Cross-Defendant-Appellee,
  and
  CINCINNATI INSURANCE COMPANY,
         Defendant/Counter-Plaintiff/Cross-
         Defendant-Appellee,
  and
  HARLEYSVILLE LAKE STATES INS. CO.,
         Defendant/Counter-Plaintiff/
         Cross-Plaintiff-Appellee,
  and
  ICON IDENTITY SOLUTIONS, INC., and
  LINDHOUT ASSOCIATES ARCHITECTS, A.I.A., P.C.,
         Defendants/Cross-Defendant-
         Appellees,
  and
  J. G. MORRIS, L.L.C., d/b/a J. G. MORRIS COMPANY
         Defendant/Counter-Plaintiff/Cross Plaintiff/
         Cross-Defendant/Third-Party Plaintiff-Appellee,
  and
  ST. PAUL FIRE AND MARINE INSURANCE
  COMPANY and ST. PAUL TRAVELERS,
         Defendants-Appellees,
  and
  TRC SERVICES,
         Defendant/Cross-Defendant,
  and
  PROVIDENCE STEEL & SUPPLY, INC.,
         Third-Party Defendant.
  _______________________________________
                                                                                                               2



       On order of the Chief Justice, a stipulation signed by the attorneys for the parties
agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
HEREBY ORDERED that the application for leave to appeal is DISMISSED with
prejudice and without costs.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 14, 2012                       _________________________________________
                                                                             Clerk